Case 3:11-cv-01609-CCC-EB Document 287 Filed 02/18/20 Page 1 of 2

 

 

 

an iN “RAE UNEIEO STATES YEsTReredy Cour!)
r FOR Misi MEODVE PRSTRUrET PEASY LVANIA
DAVre FE. rl. y

 

¥§

 

Civ. MO. DBL GVeMr\e oF

 

TPA LEY APPS oA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a f t A oo + : aan fo? f TS rye os 3
Y ATA ESS > MOYeon FOR DT scavecmy
an 7 t
GAR CUEON 3 |
COMES NOW, OaAvesl © Writ, Pun BULAN YT Yo
we AS A “of j \ aeeal
FEA Re Give BP. 37 yl ASK “Tee Covdly Vo
SANCVION DEVENcl AW ITs Ok OTS COVERY Alovse
, Poms yore = k Roam ey ao OS ,
ANH TORK =p EA TAS Se me ESCOvVER ChkOCSSsS:
4 . he, —} Y funy it a ys . 4 : . i
POR QY Ww a vv y 'e 2k ‘ ~T ? SS y Pe Wow ae 4 “rs TA Vee PRAGA
AVY &acVeel "To ay Mo VION, - , 7
)
ii rr
Vio
a(D ARCA AL
ESET OE
FEB TS 7020

 

 

 

 

DEPUTY CLERK

 

 

 

 

 
 

02 iP
0001126313
MAILED FROM 21

000.000.
FEB 14 2029
P CODE 81296

 
